 
EXHIBIT 10.1
 
Execution Copy
 
AMENDED AND RESTATED
AGREEMENT
 
This amended and restated agreement (“Agreement”) is entered into as of March
31, 2000 (“Effective Date”) by and between MAPICS Inc., a Georgia Corporation
(“MAPICS”) and PARAGON SYSTEMS INTERNATIONAL, INC., a Georgia corporation
(“PARAGON”).
 
BACKGROUND
 
PARAGON and MARCAM Corporation (“MARCAM”), the predecessor of MAPICS, entered
into that Agreement dated April 30, 1997 (the “Original Agreement”) under which
PARAGON licensed certain technology to MARCAM. MARCAM has since changed its name
to MAPICS, Inc. and also changed its state of incorporation.
 
PARAGON has developed certain object oriented software technology written in the
ParcPlace/Digitalk Smalltalk language and is in the process of developing that
technology for the Java language
 
MAPICS has expertise in the development and delivery of enterprise resource
planning application software for the manufacturing industry as well as delivery
of related services to third parties. MAPICS has also established numerous
relationships with third parties under which they market and resell their
software applications.
 
The parties wish to further enhance the PARAGON software technology by
developing a thin client version of it written in HTML and also developing an
“adapter” to integrate applications developed using the PARAGON licensed
technology to some of MAPICS’ latest e-business offerings.
 
PARAGON and MAPICS believe that their skills are complementary and recognize a
significant, mutually beneficial opportunity for developing applications using
the PARAGON technology and servicing the needs of third parties for enterprise
resource planning applications software products and services. This Agreement
describes the terms and conditions of their mutual effort to take advantage of
this opportunity.
 
PARAGON and MAPICS desire to amend and restate the Original Agreement to expand
the definition of the Licensed Technology to include the Java language and HTML
(thin client) development environments, expand the scope of the Licensed
Technology license and the definition of Registered Developers, provide for
MAPICS (and its Registered Developers as herein defined) access to the Licensed
Technology Public Source Code as provided herein, modify the royalty provisions,
and otherwise amend the Original Agreement as set forth herein.
 
In consideration of the premises and mutual covenants set forth below, PARAGON
and MAPICS agree that, as of the date of this Agreement, the terms of the
Original Agreement are hereby deleted in their entirety and replaced by this
Agreement:
 
DEFINITIONS
 
“Custom Applications” shall mean applications that are typically developed for a
specific customer, are not marketed as a product offering and do not have market
support collateral of any sort (e.g. brochures, sales literatures, demo programs
or advertising).
 
“Field” shall mean those industries identified by the North American Industrial
Classification System numbers listed on Exhibit B hereto.
 
“Licensed Technology” shall mean the PARAGON framework software technologies as
generally described in Exhibit A hereto and shall include all software objects
embodied in such technology. Licensed Technology shall include the Adapter
developed by PARAGON as described below. Licensed Technology shall include all
technical documentation, data, training materials or other information related
to the Licensed Technology. Licensed Technology shall also include any
enhancements or modifications to the Licensed Technology including, without





--------------------------------------------------------------------------------

 
limitation, the Java and thin client versions of the Licensed Technology
contemplated to be delivered under this Agreement.
 
“Licensed Applications” shall mean those applications developed by or for MAPICS
which are designed or developed for use primarily in the Field that use and
embody the Licensed Technology. Licensed Applications shall also include those
applications developed by Registered Developers that use and embody the Licensed
Technology and that are redistributed by MAPICS. Licensed Applications shall not
include any portion of an application that was developed without use of the
Licensed Technology.
 
“MAPICS Competitors” shall mean those entities, including their subsidiaries, as
described in Exhibit C hereto.
 
“Public Source Code” shall mean that source code of the Licensed Technology as
generally described in Exhibit H which MAPICS and its Registered Developers
shall have access to in order to develop, support or enhance the Licensed
Applications.
 
“Private Source Code” shall mean that source code as generally described in
Exhibit H, which MAPICS or its Registered Developers shall not have access to,
but which will be deposited in escrow pursuant to the Source Code Escrow
Agreement.
 
“Registered Developers” shall mean those third parties with whom MAPICS has or
will have a relationship for the marketing or redistribution of their
application software and who desire to either develop new applications software
or enhance existing application software using the Licensed Technology for
further redistribution by MAPICS.
 
“Reserved Applications” shall mean the following Licensed Applications developed
by PARAGON and licensed to MAPICS pursuant to separate agreements: Procurement
Management, Enterprise Product Data Management, Integrator, PDM+ and Order Based
Production Management.
 
1.    LICENSE TO LICENSED TECHNOLOGY
 
1.1  Grant of License.
 
Subject to the terms and conditions of this Agreement, PARAGON hereby grants to
MAPICS, and MAPICS hereby accepts the following:
 
(i)  an exclusive, worldwide license to use copy, modify and distribute the
Licensed Technology in order to:
 
(a)  develop and support Licensed Applications which have been designed or
developed by or for MAPICS primarily for use in the Field;
 
(b)  distribute the Licensed Technology to Registered Developers to develop and
support Licensed Applications for redistribution by MAPICS;
 
(c)  market, license, distribute (directly or indirectly) and support the
Licensed Applications to end users in the Field; and
 
(ii)  a worldwide, non-exclusive license to use, copy, modify and distribute the
Licensed Technology in order to:
 
(a)  market, license, distribute (directly or indirectly) and support the
Licensed Applications for use by end users which are not in the Field;
 
(b)  develop and support software applications which are not designed or
developed primarily for use in the Field but are designed or developed to be
installed with and interface with Licensed Applications;
 
(c)  develop Custom Applications for use outside the Field for individual end
users who are otherwise licensed to the Licensed Applications whether or not
they are installed with or interface with the Licensed Applications, provided
however, that MAPICS shall not develop applications



2



--------------------------------------------------------------------------------

 
for use outside the Field pursuant to this provision and sell such application
development to parties other than the individual end user referenced herein; and
 
(d)  use and allow its subsidiaries and sales affiliates to use the Licensed
Applications for bona fide internal operational and demonstration uses.
 
1.1(i)  (a), (b) and (c) collectively shall be considered “Exclusive Uses” and
all of sections of 1.1(i) and 1.1(ii) shall collectively by considered the
“License”.
 
The foregoing license shall include a license to any patent or other
intellectual property rights necessary for MAPICS to exercise the rights
expressed herein.
 
1.2  Additional Rights and Restrictions
 
a.  MAPICS acknowledges that PARAGON holds all right, title and interest in and
to all of the Licensed Technology and to all tangible and intangible incidents,
trade secrets and copyrights pertaining thereto. Title to the Licensed
Technology shall at all times remain vested in PARAGON.
 
b.  Except as otherwise separately agreed to in writing by the parties, MAPICS
agrees not to “target market” the Licensed Applications primarily for use
outside of the Field. Target market shall mean to add function or to aim direct
marketing at an industry other than that which is included in the Field.
 
c.  Notwithstanding the Exclusive Uses, PARAGON shall be free to:
 
(i)  use the Licensed Technology for its internal development purposes
(including development and support of Reserved Applications);
 
(ii)  use portions of the Licensed Technology to build Custom Applications or
provide consulting services for MAPICS’ customer use within the Field;
 
(iii)  license its Tab Control/V Product to customers for all uses, including
without limitation, the Exclusive Uses;
 
(iv)  use the Licensed Technology to build application software for use and
sublicensing for all purposes other than those exclusively granted to MAPICS and
its Registered Developers hereunder; and
 
(v)  use the Licensed Technology to develop and distribute Custom Applications
in the Field so long as such Custom Applications are not marketed or
redistributed by a MAPICS Competitor.
 
(vi)  use the Licensed Technology to develop and distribute applications for use
outside the Field for MAPICS Competitors.
 
d.  PARAGON covenants that it shall not, except to the extent permitted by
Section 1.2(c), sell or license the Licensed Technology or any portion of the
Licensed Technology to any MAPICS Competitor for the purpose of producing or
marketing any software designed to be used primarily in the Field.
 
e.  PARAGON shall be permitted to develop alternates to the Licensed Technology
at its discretion but it shall not develop an alternate to the Licensed
Technology primarily for use in the Field, except as otherwise expressly agreed
by the parties, and any alternate to the Licensed Technology would be subject to
the Exclusive Uses of MAPICS as stated in Section 1.1.
 
f.  PARAGON shall not take any actions that would result in the limitation or
diminution of MAPICS’ rights to access all of PARAGON’s object technology
related to the Licensed Technology for use in accordance with the terms of this
Agreement. Subject to Section 1.2 c (ii), PARAGON shall not develop applications
primarily for use in the Field using the Licensed Technology which are designed
to interface with MAPICS XA applications unless it provides MAPICS prior written
notice and a MAPICS Vice President approves such application development in
advance in writing.



3



--------------------------------------------------------------------------------

 
g.  MAPICS will actively consider (but will not be obliged to accept) proposals
by PARAGON to author Licensed Applications designed to fill a functional gap in
the existing and planned MAPICS XA product line and targeted at development
efforts which allow PARAGON to develop both the client and server portions of
the Licensed Application. The intent of this paragraph is to work to identify at
least one active PARAGON Licensed Application development project per year.
Unless otherwise expressly agreed, the development would be performed at
PARAGON’s expense. Acceptance of any proposal made by PARAGON under this
paragraph is conditioned upon the parties executing a mutually acceptable
agreement similar to that used for the Reserved Applications. Any Licensed
Application developed pursuant to this paragraph shall not be considered a
Reserved Application under this Agreement. In connection with MAPICS services
group’s direct development of Custom Applications for an end user using the
Licensed Technology, MAPICS will license the PARAGON Reserved Application named
“Integrator” to such end user. In the event that this is inappropriate or
unacceptable to the customer, the parties shall negotiate in good faith an
appropriate fee to compensate PARAGON for the use of the Licensed Technology in
connection with such MAPICS Custom Application development. If the Custom
Application becomes a MAPICS Licensed Application within one year of delivery to
the customer, any agreed to fee as described in the prior sentence shall be
credited against royalties owing for such Licensed Application.
 
h.  PARAGON shall not sell all or substantially all its stock or assets
(relating to the Licensed Technology) in any transaction or series of
transactions that will result in the transfer of the Licensed Technology or any
portion of the Licensed Technology to any entity that is a MAPICS Competitor or
that produces software for the Field.
 
i.  In the event that: i) MAPICS begins to develop or enters into an agreement
with any party other than PARAGON to purchase, license or otherwise utilizes
technology which materially performs the function of the Licensed Technology for
the XA platform, ii) MAPICS no longer actively markets any Licensed
Applications, iii) the total amounts paid by MAPICS to PARAGON under this
Agreement and any other agreement between the parties does not increase on a
year to year basis, iv) fails to perform its obligations under Section 3.2 or
3.3, or v) MAPICS otherwise notifies PARAGON in writing that it does not
consider the Licensed Technology to be strategic, then, as PARAGON’s sole and
exclusive remedy for such acts,
 
(a)  the exclusive license under this Section 1.1(i) shall immediately change to
a non-exclusive license; and
 
(b)  the terms of Sections 1.2 d, e, f, g and h shall immediately terminate.
 
(c)  MAPICS shall not be obliged to perform its obligations under Section 3.2
and 3.3 of this Agreement.and PARAGON shall not be obliged to perform its
obligations under 3.1 and 3.2, except that PARAGON shall continue to perform its
obligations under Section 3.1 g and i.
 
Otherwise, the obligations, rights and responsibilities of the parties shall
continue as stated in this Agreement including, without limitation, any
obligation to pay royalties or support fees due.
 
j.  In the event that MAPICS fails to make a commitment by June 30, 2000 or
fails execute a written agreement with PARAGON on or before December 31, 2001 to
incorporate a version of the Licensed Technology to one of its server products
that are based on a non-AS/400 platform pursuant to the terms of this Agreement,
then with respect to such non-AS/400 platforms only,
 
(a)  the exclusive license under this Section 1.1(i) shall immediately change to
a non-exclusive license; and
 
(b)  the terms of Sections 1.2 d, e, f, g and h shall immediately terminate.
 
Otherwise, the obligations, rights and responsibilities of the parties shall
continue as stated in this Agreement.
 
1.3  Non Solicitation of Employees
 
During the term of this Agreement and for a period of six (6) months after its
termination, neither party shall, without the prior written consent of the
other, directly or indirectly solicit any employee or individual independent
contractor of the other party who is involved in providing services under this
Agreement to become an employee or individual independent contractor for it.
 
1.4  Competing Development Fee



4



--------------------------------------------------------------------------------

 
MAPICS has an agreement with PARAGON for the licensing of Reserved Applications.
In the event that MAPICS announces the availability of an application which is
marketed for use with MAPICS XA products and which is in material competition
with, and substantially overlaps the function of a Reserved Application (such
competing application shall be referred to as a “Competing Development”) prior
to January 1, 2003, then MAPICS shall pay to PARAGON an amount (a “Competing
Development Fee”) equal to 50% of the royalties PARAGON received from MAPICS in
the preceding twelve month period for the replaced Reserved Application. Such
Competing Development Fee shall be paid once each year for three years beginning
on the general availability of the Competing Development application. No
additional fee shall be owing after the third Competing Development Fee payment
or, in the event any application which would otherwise be considered a Competing
Development is released after January 1, 2003. The Competing Development Fee
shall only apply to applications designed and marketed to replace the Reserved
Applications in conjunction with MAPICS XA and shall not apply to any future
non- MAPICS XA offerings. MAPICS may not use the Licensed Technology in any
Competing Development. Notwithstanding anything to the contrary, MAPICS and its
Registered Developers shall be free to develop and market applications for NT,
Java, HTML or any other environments having similar or the same function as the
Reserved Applications without obligation of any sort to PARAGON, including no
obligation to pay a Competing Development Fee.
 
1.5  Source Code Escrow
 
On or about April 30, 1997, the parties executed with Data Securities
International an escrow agreement for the Private Source Code to the Licensed
Technology. Such agreement is attached as Exhibit H to this Agreement and
referred to herein as the Source Code Escrow Agreement. The parties agree to
amend such Source Code Escrow Agreement to conform to the terms of this
Agreement. PARAGON shall deposit all Private Source Code related to the Licensed
Technology to the escrow agent promptly after each release is made available to
MAPICS. MAPICS and its Registered Developers shall have access to the Private
Source Code for use in accordance with the terms of this Agreement in the event
that any of the Release Conditions, as described in that Source Code Escrow
Agreement, shall occur.
 
1.6  Purposely Omitted.
 
1.7  Registered Developer Sublicense Agreements
 
a.  MAPICS may sublicense the Licensed Technology to Registered Developers for
them to develop and support Licensed Applications which are to be remarketed or
redistributed by MAPICS. Any sublicensing to Registered Developers shall only be
done pursuant to a written agreement executed by the Registered Developer and
MAPICS (the “RD Agreement”). PARAGON understands and agrees that Lexel
Corporation, a third party MAPICS solution partner, is currently using the
Licensed Technology to develop and support enhancements to certain MAPICS
applications and no RD Agreement is in effect. MAPICS agrees to use all
reasonable efforts to negotiate and execute a RD Agreement with Lexel consistent
with the terms of this section. If, after six months, MAPICS is unable to come
to terms with Lexel for a RD Agreement, PARAGON may pursue negotiations to
secure an agreement with Lexel provided such agreement does not interfere or
conflict with the terms of this Agreement or the existing agreement between
MAPICS and Lexel. Lexel shall not be considered a Registered Developer unless
and until an RD Agreement is executed with them.
 
b.  In connection with such sublicensing, MAPICS shall:
 
(a)  deliver to PARAGON written notice of the identity of each Registered
Developer within thirty (30) days of its execution of a sublicensing agreement
with MAPICS,
 
(b)  include terms in the RD Agreement whereby the Registered Developer agrees
that:
 
(i)  it is bound by the provisions of Sections 1.1, 1.2a, 1.7c, 1.7d, 1.7e,
1.7f, 1.7g, 2, 6 and 7, of this Agreement (together with the provisions of (b),
(c) and (d) herein, the “Beneficiary Provisions”),
 
(ii)  PARAGON is a third party beneficiary of said RD Agreement and that Paragon
may enforce the Beneficiary Provisions against the Registered Developer and that
Paragon has privity and standing to do so,



5



--------------------------------------------------------------------------------

(iii)  PARAGON (or an independent accounting firm retained by PARAGON) may audit
such Registered Developer for compliance with the RD Agreement upon reasonable
advance notice,
 
(iv)  PARAGON may terminate the RD Agreement consistent with the provisions of
Section 7 of this Agreement, and
 
(v)  it will indemnify, hold harmless and defend PARAGON for any and all
liability, demands, damages, costs, claims and judgments (including reasonable
attorney’s fees) asserted against PARAGON by a third party and arising from or
related to any and all actions by a Registered Developer which were not caused
by PARAGON; provided however, that PARAGON agrees: a) to provide prompt written
notice to the Registered Developer of such claim b) to provide reasonable
assistance in the defense of such claim, and c) not to settle or otherwise
compromise such claim without the prior written consent of Registered Developer
 
(c)  attach to the RD Agreement a copy of the Beneficiary Provisions, and
 
(d)  provide to PARAGON within thirty (30) days of the execution of each RD
Agreement an executed counterpart of the portions of said agreement which are
required to be contained therein by this Agreement.
 
c.  MAPICS may not sublicense the Licensed Technology to any parties other than
as set forth herein and shall not authorize Registered Developers to further
sublicense the Licensed Technology.
 
d.  In the event that:
 
a)  the Registered Developers or any other party desires to use the Licensed
Technology to develop applications for distribution or remarketing other than by
MAPICS,
 
b)  the Registered Developer desires to distribute the Licensed Applications
other than through MAPICS, or
 
c)  the agreement between MAPICS and the Registered Developer is terminated
other than for breach by the Registered Developer,
 
then the Registered Developer shall contact PARAGON and PARAGON agrees to
negotiate in good faith with such entity (but shall not be obliged to enter into
such agreement if it has a reasonable good faith reason not to including,
without limitation, lack of staffing resources, unacceptable financial terms or
other intended development) to address such expanded use consistent with the
terms of this Agreement; subject, however, to any then existing conflicting
written agreements PARAGON may have with third parties.
 
e.  Any party which is not MAPICS or a Registered Developer, or an employee or
contractor thereof, shall not be authorized to perform any development services
utilizing the Licensed Technology or to receive access to the Licensed
Technology unless PARAGON consents in writing which consent may be withheld by
PARAGON if said party develops a software application which is in material
competition with any applications which have been developed by PARAGON .
 
f.  PARAGON shall deliver to MAPICS, and MAPICS may deliver to the Registered
Developers, the Public Source Code. It is expressly understood and agreed by the
parties that MAPICS’ and the Registered Developers’ rights to access and
redistribute the Private Source Code shall only apply in the event of a Release
Condition as described in the Source Code Escrow Agreement, as amended by the
parties.
 
g.  MAPICS and Registered Developers agree to treat all of the source code
including without limitation, the “Public Source Code” as PARAGON “Confidential
Information” (hereinafter defined) in accordance with Section 6 herein.
 
2.    LICENSING OF COMMON OBJECTS
 
a.  “Common Objects” shall mean those discrete complex application objects and
their associated Meta data and documentation developed by MAPICS, PARAGON, or
the Registered Developers contained in a Licensed Application. The underlying
Licensed Application which includes the Common Object as a subset shall be
referred to herein as “App #1”. The parties desire to re-use Common Objects
within other Licensed Applications (such other Licensed Application in which the
Common Object is imbedded shall be referred to as “App #2”) where the



6



--------------------------------------------------------------------------------

 
developer of the App #2 determines it to be reasonable and technically advisable
to include the Common Object. Common Objects may not be used with other than
Licensed Applications absent a separate written agreement with the Author. The
entity that creates the Common Object (the “Author”) shall own all intellectual
property right, title and interest in the Common Object and shall be entitled to
a royalty, or a credit on royalties otherwise owing, as described in this
section. MAPICS, PARAGON and the Registered Developer hereby agree that:
 
i)  the Author shall identify in writing those Common Objects it develops as
part of a App #1 and notify the parties hereto and the “Object Team”
(hereinafter defined) in writing what it has determined is a reasonable
percentage of value for each Common Object as compared to the entire App #1
(such calculation shall be the “Object %”).
 
The “Object Team” shall consist of one member of the Team (as defined in section
3.2) from PARAGON, one member of the same Team from MAPICS and, if the Author or
developer of App #2 is a Registered Developer, one member designated by the
Registered Developer. In the event any member of Object Team considers the
Object % unreasonable, the Object % shall be determined by a vote of a majority
of the Object Team. The Object Team shall also determine the applicable average
number of App #1 users as described in subsection iii a below.
 
ii)  MAPICS, PARAGON or the Registered Developer may (but are not obliged to)
use, copy, modify and distribute the Common Objects as part of their Licensed
Applications for remarketing by MAPICS. In the event that any party desires to
use and distribute Common Objects, the parties shall meet and confirm in writing
their understanding of the royalty obligations associated with such use
consistent with the terms set forth in this Section.
 
iii)  Unless otherwise agreed in writing, for Common Objects distributed as part
of App #2, the Author shall receive a Common Object Royalty equal to the Net ILF
(as defined in Section 4a) received from the licensing of App #2 multiplied by
the following rate:
 
a.  (MAPICS ILF List Price at an average number of users for App #1 as
determined by the Object Team, divided by MAPICS ILF List Price at the same tier
for App #2)
 
b.  multiplied by the expressly agreed to royalty rate payable for App #1 under
an existing license agreement between MAPICS and the Author (if none exists, the
royalty rate assumed shall be 50%) and
 
c.  multiplied by the Object %.
 
iv)  If MAPICS is the Author, and PARAGON (or the Registered Developer) develop
App #2, then MAPICS shall deduct such Common Object Royalty from royalty amounts
it would otherwise owe PARAGON (or the Registered Developer, as applicable) for
the App #2 Licensed Application). If PARAGON (or a Registered Developer) is the
Author and MAPICS is the developer of App #2, then MAPICS shall pay PARAGON (or
the Registered Developer as applicable) the Common Object Royalty owing
directly. If PARAGON is the Author and a Registered Developer has developed App
#2, then the Registered Developer shall owe PARAGON the Common Object Royalty
and MAPICS shall net such amount against royalties otherwise owing the
Registered Developer for App#2 and pay such amount to PARAGON on the Registered
Developer’s behalf. Where the Registered Developer is the Author, and PARAGON
has developed App #2, then PARAGON shall owe the Registered Developer the Common
Object Royalty and MAPICS shall net such amount against royalties otherwise
owing the PARAGON for App#2 and pay such amount to the Registered Developer on
PARAGON’s behalf.
 
v)  Payment (or credit) terms for the Common Object shall be consistent with
those applicable to App #2.
 
Thus, by way of example, if PARAGON is the Author of a Common Object entitled
“PO” and determines that it is valued at 25% of PM+. PM+ shall be App #1. “PO”
is distributed as a Common Object with a Registered Developer developed Licensed
Application entitled “MRO”. MRO is App #2. The MAPICS ILF List Price for App #2
at Tier 8 is $20,000. The MAPICS ILF List Price for App #1 at Tier 8 (the
average tier) is $10,000. The royalty rate that MAPICS otherwise pays for PM+ is
40% of Net ILF. The royalty payable for the Common Object distributed as part of
App#2 shall be:
 
($10,000/$20,000) x 40% x 25% = 5% of the Net ILF received from App #2.



7



--------------------------------------------------------------------------------

 
The Registered Developer shall owe PARAGON 5% of the Net ILF received by MAPICS
in that example. MAPICS shall deduct such amount from royalties owing to
Registered Developer for App #2 and pay such amount directly to PARAGON on its
behalf. If MAPICS were the Author in the foregoing example, MAPICS would simply
deduct the amount from royalties otherwise owing to the Registered Developer for
App #2.
 
vi)  if App# 1 or another application which includes the Common Object is a
pre-requisite to the licensing of App #2, then no Common Object Royalty shall be
owing in connection with such transaction.
 
vii)  during the term of this Agreement, the Author shall provide Level III
Support for the Common Object and, in return, shall be paid an amount equal to
25% of the Annual License Fees received from a customer on App#2 multiplied by
the same rate described in subsection 2a(iii) above. However, the Author shall
not be responsible to provide any support other than Level III defect support
and shall not support defects arising from any modification of the Common Object
or from any software other than the Common Object.
 
viii)  the Author represents and warrants that it has all necessary rights to
grant the rights expressed and agrees to indemnify and defend the other parties
(“Indemnitees”) from any third party claim that the Common Object infringes any
intellectual property rights. This indemnity shall be conditioned upon: an
Indemnitee providing prompt written notice of such claim, the Indemnitees
cooperating in the defense of such claim, at the expense of Author, and the
Indemnitees permitting the Author to control the defense and settlement of the
claim.
 
ix)  Nothing in this section shall require the use or redistribution of Common
Objects and, except as otherwise agreed, the parties shall be free to
independently develop their own objects using the Licensed Technology without
obligation to another.
 
3.    SERVICES
 
3.1  Paragon Services
 
In return for the royalty payments and support fees described below, PARAGON
agrees to perform the following services in accordance with the terms and
requirements further described in Exhibit E hereto:
 
a.  PARAGON shall develop and deliver to MAPICS an acceptable (as defined in
section 3.1c) Java language version of the current Licensed Technology that
interfaces with MAPICS XA between November 1, 2000 and March 31, 2001. Existing
Licensed Applications written in the Smalltalk language will be convertible to
the Java language version of the Licensed Technology and customers using
Smalltalk versions of the Licensed Applications shall be free to convert to the
Java version with no additional royalty obligation to PARAGON.
 
b.  PARAGON shall develop and deliver to MAPICS an acceptable (as defined in
section 3.1c) thin client version of the current Licensed Technology between
November 1, 2000 and March 31, 2001. Licensed Applications written in the
Smalltalk or Java language will be convertible to the thin client version of the
Licensed Technology and customers using Smalltalk or Java versions of the
Licensed Applications shall be free to convert to the thin client version with
no additional royalty obligation to PARAGON. If MAPICS elects to charge for the
thin client component separately from the charges for the Licensed Applications,
then MAPICS shall deliver notice thereof to PARAGON, and MAPICS shall pay to
PARAGON fifty percent (50%) of the Net Initial License Fee and twenty-five
percent (25%) of any Annual License Fee received thereafter with respect to the
thin client component. If MAPICS does not charge separately, no royalty shall be
owing PARAGON for the thin client.
 
c.  To be considered “acceptable,” the Java and thin client versions of the
Licensed Technology shall contain those performance characteristics which are
considered generally acceptable to MAPICS customers and the MAPICS affiliate
sales channel, as reasonably determined by MAPICS.
 
d.  PARAGON shall deliver to MAPICS its existing tools to assist in the
conversion of the Licensed Applications from Smalltalk to Java and thin client
and hereby agrees to license such tools to MAPICS on a non-exclusive basis.
 
e.  PARAGON shall convert its Reserved Applications to the Java and thin client
versions in a mutually agreed upon time frame and make them available to MAPICS
pursuant to the terms of the existing, separate agreements.



8



--------------------------------------------------------------------------------

 
f.  PARAGON shall develop and deliver to MAPICS at no charge an acceptable (as
defined in Section 3.1c) Adapter to allow other applications to communicate with
Licensed Applications between November 1, 2000 and March 31, 2001. Such Adapter
shall perform the function described in Exhibit E.
 
g.  PARAGON shall provide Level III Support for all language versions of the
Licensed Technology for so long as MAPICS is providing support for those
versions to either its customers or Registered Developers. Level III Support,
including the standards that shall be met in connection with such support, are
described below.
 
h.  PARAGON shall also develop and deliver those enhancements and modifications
to the Licensed Technology that it deems necessary to meet the requirements of
the marketplace and continue to keep the Licensed Applications competitive as it
pertains to the function provided by the Licensed Technology. The parties shall
meet at least quarterly to discuss planned enhancements. PARAGON shall
communicate to MAPICS at least ninety (90) days in advance any significant
enhancements to the Licensed Technology that it intends to make. This shall not
be interpreted to limit PARAGON’s ability to add significant enhancements within
such ninety (90) day period.
 
i.  PARAGON shall deliver to MAPICS without charge one (1) copy of any
corrections, revisions or additions to the Licensed Technology or the
documentation for the Licensed Technology within five (5) business days
following PARAGON’s completion of the same for use in accordance with the terms
of this Agreement. Licensed Technology delivered shall comply with the Quality
Standards defined in Exhibit D.
 
j.  In connection with the Licensed Technology and its enhancements, PARAGON
shall strive to remain as close as reasonably possible to applicable industry
standards or such other standards as then supported by MAPICS provided, however,
that in so doing, MAPICS understands and accepts that certain industry standards
may be conflicting and may be impracticable to meet in their entirety and,
PARAGON shall decide which of the standards it shall meet consistent with
section 3.1(h).
 
k.  In the event that MAPICS believes that PARAGON is not performing its
obligations as described above, it shall provide PARAGON notice of such and
ninety days to cure any identified problems. In the event that PARAGON does not
deliver the Java or thin client versions of the Licensed Technology on a timely
basis or with satisfactory performance and function or otherwise fails to
perform its obligations described, then, in addition to such other rights and
remedies as are available to MAPICS, MAPICS shall be relieved of its obligation
to: 1) provide resources to the Team as described in Section 3.2 below, 2)
perform the MAPICS SERVICES described below, and c) pay a Competitive
Development Fee.
 
3.2  Mapics And Paragon Team Services
 
In return for the consideration and the Exclusive Uses license rights described
under this Agreement, MAPICS and PARAGON agree to establish, as mutually agreed
upon, a team of skilled people, equally staffed by each party (the “Team”), and
assigned to perform the following tasks. The parties shall meet at least once
per year to determine the amount of staffing required by each organization and
to identify a Team Leader.
 
a.  The Team shall maintain the Licensed Technology to the latest release of
MAPICS XA and shall maintain MAPICS XA to the latest release of the Licensed
Technology.
 
b.  The Team shall develop and deliver those enhancements to the Licensed
Technology as determined by the Team Leader to be the responsibility of the
Team.
 
c.  The Team shall develop and deliver enhancements to the Licensed Technology
to allow it to interface and operate with newly acquired or developed MAPICS XA
applications.
 
d.  The Team shall be responsible for all requirements generated as a result of
translation of the Licensed Technology or Licensed Applications.
 
e.  The Team shall provide Level I and all Level II Support (as defined below)
to MAPICS Registered Developers.
 
f.  The Team shall develop and deliver new tools to assist MAPICS and its
Registered Developers in converting their existing applications to use the
Licensed Technology.
 
g.  The Team shall develop and maintain educational material to teach classes on
how to implement and develop applications using the Licensed Technology for use
in connection with Registered Developers and MAPICS



9



--------------------------------------------------------------------------------

developers.
 
h.  The Team shall also develop and maintain education materials to train the
MAPICS field sales and implementation personnel on how customers can use and
implement each new release of the Licensed Technology. The Team shall also
deliver education as requested by MAPICS. Reasonable actual travel and related
living expenses associated with the delivery of the class to remote locations or
the classroom setup costs shall be borne by MAPICS.
 
i.  The Team shall be responsible for additional enhancements requested by
MAPICS which were not otherwise to be provided by PARAGON pursuant to PARAGON
SERVICES.
 
j.  The Team shall maintain a list of Common Objects and also track the Common
Object Royalty rate described in Section 2.
 
3.3  Mapics Services
 
a.  MAPICS has an applications laboratory to create Licensed Applications
(“Lab”). The Lab will be staffed with MAPICS employees or contractors. Subject
to the restrictions provided herein, MAPICS shall be solely responsible for
determining the Licensed Applications that will be developed by the Lab and
(except for the “ Reserved Applications”) the means by which Licensed
Applications will be developed.
 
b.  In consideration of the Exclusive Uses rights provided to MAPICS and
provided that PARAGON meets its obligations to deliver the Java and thin client
versions of the Licensed Technology on a timely basis and with satisfactory
performance and function, MAPICS agrees to:
 
i)  Assign sufficient resource to convert by March 31, 2001 existing MAPICS
developed Licensed Applications from the Smalltalk language version of the
Licensed Technology to the Java and thin client version of the Licensed
Technology. PARAGON shall assist MAPICS and its Registered Developers in this
conversion effort to assure that the conversions will integrate at a single
release level.
 
ii)  Execute a plan to convert most of the MAPICS XA “green screen” applications
identified in Exhibit I (which may be amended from time to time by the parties)
to this Agreement, to the Java or thin client version of the Licensed
Technology. MAPICS agrees to communicate a plan to PARAGON by the end of July
2000 to outline the conversion schedule. The conversion of most of the
applications will be complete within two years of the availability of the thin
client version of the Licensed Technology. The foregoing obligation shall not
apply to: 1) third party applications which are licensed by MAPICS, 2) those
applications which are not “green screen” applications but have their own user
interface, or 3) those applications which reside on other than an AS/400 server.
 
3.4  Support Definitions and Response Time Standards
 
a.  The following are the various Levels of support services:
 
i.  “Level I” support means accepting the initial request for assistance,
logging the call into a call handling system, and routing the call to the Level
II support organization.
 
ii.  “Level II” support means providing telephone support in the operation of
the Licensed Technology, functional clarification, identifying possible defects
in the software, etc Level IIa) provides primary support answering routine
questions and interfacing with the Level IIb) operation. Level IIb) provides
backup support for complex or unique issues to the Level IIa) provider. Level II
support requires a terminal connection to the MAPICS’ call control system and
the logging of the disposition of the call on such system.



10



--------------------------------------------------------------------------------

 
iii.  “Level III” support means debugging and correcting any errors or defects
in the Licensed Technology and use of the same APAR control and distribution
system as used by MAPICS.
 
b.  The following support service standard shall apply:
 
a.  The provider of Level I support shall attempt to respond to all calls within
the time targets established by MAPICS and described in its then-current Support
Policy Statements.
 
b.  The provider of Level II Support should respond within 24 hours
 
c.  The provider of Level III support shall correct all identified deficiencies
in the Licensed Technology within the time frame specified by MAPICS as follows:
 
Severity of Errors
 
Severity 1 issue shall mean errors or other issues that result in an emergency
condition which causes a critical impact to MAPICS schedule or which make the
performance or continued performance of any function of the Licensed Technology
impossible.
 
Severity 2 issue shall mean any error or issue, other than a Severity 1 issue,
that impacts MAPICS schedule or which improperly effects the performance or
function of the Licensed Technology.
 
Response times
 
With respect to a Severity 1 issue, the Level III Support provider will address
and respond to the problem immediately, devote necessary resource to its
resolution, and work the issue on a continual, 24 hour per day basis until the
issue is resolved. The resource applied should be such that the Severity 1 issue
can be identified within 24 hours of reporting and resolved within 2 days of
reporting.
 
Severity 2 issues are to be responded to by the Level III Support provider
within 24 hours of it having been reported. The resource and effort applied by
the Level III Support provider should be such that the Severity 2 issue can be
identified and resolution estimated within 5 business days of it being reported
and resolved within 21 working days of it being reported.
 
The provider of Level III Support shall provide 65% of all fixes within 21
working days and shall provide, in writing, a plan to resolve any defects not
fixed within 60 days and an explanation for the delay.
 
4.    ROYALTIES AND FEES
 
a.  In return for the license rights granted to MAPICS and its Registered
Developers and the services to be provided by PARAGON under Section 3, MAPICS
will pay PARAGON a royalty equal to 5% of the Net Initial License Fee (“Net
ILF”) MAPICS receives from sales of the Licensed Applications. Net ILF shall
mean the gross revenue actually received by MAPICS from customers or other
parties for the Licensed Applications minus: (a) taxes or fees for nonproductive
licenses for Licensed Applications (such as demonstration licenses); (b) credits
actually paid by MAPICS to its customers of the Licensed Applications; (c)
channel fees for Licensed Applications, including fees and commission paid to
MAPICS affiliates and third parties or, for licenses of the Licensed Application
for installation outside of the U.S. or Canada, the standard “country fees”
allowed by MAPICS to cover distribution costs, marketing management fees, sales
commissions and similar expenses, including (worldwide) such fees as are paid to
IBM, third party affiliates and MAPICS direct and indirect operations. Affiliate
fees shall be determined by MAPICS in its sole discretion. For purposes of this
Agreement, the term “affiliate” shall refer to sales relationships between
MAPICS and third parties and shall not mean parties controlling, controlled by
or under common control with MAPICS.



11



--------------------------------------------------------------------------------

 
b.  In return for support services that PARAGON provides to MAPICS and
Registered Developers as described in Section 3, MAPICS will pay PARAGON support
fees equal to 2.5% (by amendment dated 5/16/00) of the Annual License Fees (ALF)
actually received by MAPICS for the Licensed Applications. Fees paid to
affiliates for support shall not be deducted from the ALF before calculating the
support fee payment.
 
c.  Except as expressed in this Section and in Sections 2 and 3, no other
royalty, support or other payments shall be owing by MAPICS or its Registered
Developers in connection with the Licensed Technology and the exercise of the
license rights or PARAGON’s services hereunder. In addition, no royalty or fees
(except for t&l expense reimbursement as described in Section 3.2 h) shall be
owing to PARAGON with respect to training or educational materials developed by
the Team under Section 3. No royalty or fee as described in this Section 4 shall
be owing PARAGON under this Agreement with respect to Common Objects
 
d.  MAPICS currently has a number of applications which have been developed with
user interfaces not based on the Licensed Technology and may, in the future,
develop or license new applications which were not developed using the Licensed
Technology but may later desire to convert such applications to use and embody
the Licensed Technology. MAPICS may elect to either: a) distribute the existing
application and separately market and distribute the Licensed Application (i.e.,
those enhancements made to the existing application which utilize the Licensed
Technology) or b) package the Licensed Applications with the existing
application and market and distribute the Licensed Application and existing
application as one package. In the case of a) the royalty and support fee for
the Licensed Application shall be as described above. In the case of b), the
royalty and support fee rate payable to PARAGON shall be proportionately reduced
by multiplying such royalty and fee rate by the following ratio:
 
(List Price for the Licensed Application) divided by (the List Price for the
Licensed Application plus the List Price for the existing application)
 
e.  MAPICS shall solely determine the List Prices for the Licensed Applications
and any other applications it markets or redistributes. In the event that List
Prices are not available for the Licensed Application or the existing
application because MAPICS has not made the product available as a separate
offering, the parties shall negotiate in good faith a reasonable royalty and
support fee reduction consistent with the intent of this section.
 
f.  Reserved Applications. The royalty applicable for any Reserved Application
is contained in the separate agreements between MAPICS and PARAGON.
 
g.  Advance. Nothing in this Agreement shall require MAPICS to issue any
advances.
 
h.  Remittance. Payment terms for royalties or fees owing under this Section
Agreement shall be consistent with the payment terms used for the Procurement
Management license agreement.
 
i.  MAPICS shall provide an itemized report detailing the basis for the
calculation of all royalties and fees payable to PARAGON herein and PARAGON
shall, at its own cost and expense, have the right to have performed an
independent audit of MAPICS’ records therefor upon advance notice at a
reasonable time with the reasonable cooperation of MAPICS, provided that such
audit shall not occur more than once per year without cause. In the event a
discrepancy is found by such audit and verified and not disputed by MAPICS,
MAPICS shall pay PARAGON such discrepancy within ten (10) days.
 
5.    REPRESENTATIONS AND WARRANTIES
 
5.1  Corporate Matters.    PARAGON hereby represents and warrants to MAPICS
that: (a) it is a corporation duly organized and validly existing under the laws
of the state of Georgia, and has all requisite power and authority to execute,
deliver and perform this License Agreement and to consummate the transactions
contemplated hereby; (b) this Agreement has been duly authorized, executed and
delivered by PARAGON in accordance with its terms, except to the extent such
enforceability may be limited by bankruptcy, reorganization, insolvency or
similar laws of general applicability governing the enforcement of the rights of
creditors.
 
5.2  Ownership of Licensed Technology.    PARAGON hereby represents and warrants
to MAPICS that: (a) it is the owner of the Licensed Technology or otherwise has
the right to grant to MAPICS the License; (b) the Licensed Technology and
PARAGON’s provision of materials and services described in this Agreement



12



--------------------------------------------------------------------------------

shall not violate any intellectual property, proprietary or contractual rights
of any third party; (c) as of the date of this Agreement, there is currently no
actual or threatened suit by any third party based on an alleged violation of
such rights by PARAGON in respect of the Licensed Technology; (d) the Licensed
Technology at the time of delivery to MAPICS does not embody any computer
instructions (including but not limited to computer instructions commonly
referred to as trojan horses, anomalies, worms, self-destruct mechanisms, or
time/logic bombs) that (i) do not provide the functionality clearly described in
the relevant documentation for the Licensed Technology and (ii) interfere with
the use of the Licensed Technology, or any portion of the Licensed Technology,
or any other software embodied on the computer hardware on which the Licensed
Technology is operating or the computer hardware for which such Licensed
Technology is written; and (e) at the time of delivery to MAPICS, the Licensed
Technology and enhancements to Licensed Applications that it makes will
accurately display and process (including calculating, comparing, and
sequencing) date data from, into, and between the twentieth and twenty first
centuries when operating alone or in conjunction with other products.
 
5.3  Disclaimer of Implied Warranties.    EACH PARTY MAKES NO OTHER EXPRESS OR
IMPLIED WARRANTY AS TO LICENSED TECHNOLOGY OR COMMON OBJECTS INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND HEREBY DISCLAIMS THE SAME.
 
5.4  MAPICS Matters.    MAPICS hereby represents and warrants to PARAGON that:
(a) MAPICS is a corporation duly organized and validly existing under the laws
of the State of Georgia, and has all requisite power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and (b) this Agreement has been duly authorized, executed
and delivered by MAPICS; it constitutes the legal, valid and binding obligation
of MAPICS; and is enforceable against MAPICS in accordance with its terms,
except to the extent such enforceability may be limited by bankruptcy,
reorganization, insolvency or similar laws of general applicability governing
the enforcement of the rights of creditors.
 
6.    NONDISCLOSURE; TECHNOLOGY RIGHTS; PROTECTION
 
6.1  Confidential Information.
 
(a)  PARAGON, MAPICS and/or Registered Developers, as applicable, (each, a
“Receiving Party”) acknowledge that (i) the source code, system design and
specifications, programming sequences, algorithms, flow charts documentation and
formats pertaining to the Licensed Technology (except that Licensed Technology
in object code format and all materials distributed to end users shall not be
considered Confidential Information as defined) (ii) all other information or
material that is designated in writing as confidential, secret or proprietary at
the time it is disclosed to the Receiving Party, or within thirty days after its
disclosure in the case of oral or visual disclosure; and (iii) all
correspondence and communications of any manner or type between PARAGON, MAPICS
or the Registered Developers and the Receiving Party related to the foregoing
(i), (ii) and (iii) (the “Confidential Information”) constitute proprietary,
confidential products of the disclosing party (the “Disclosing Party”) which are
trade secrets and/or sensitive, confidential and proprietary information of the
Disclosing Party. The Receiving Party shall devote its best efforts, consistent
with the practices and procedures under which it protects its own most valuable
proprietary information and materials, but in no event less than reasonable
standards, to protect the Confidential Information against any unauthorized or
unlawful use, disclosure, distribution, dissemination, or copying. The Receiving
Party shall not, at any time, disclose or disseminate the Confidential
Information, whether in whole or in part, to any employee, consultant,
contractor, or other person (i) who does not have a need to know and obtain
access thereto in order to give effect to the rights granted to the Receiving
Party under this Agreement; or (ii) is not legally bound to maintain the
proprietary and confidential nature of the Confidential Information. In addition
to the foregoing restriction, no PARAGON Confidential Information shall be
disseminated, distributed or disclosed by a Receiving Party to any party which
is not a MAPICS employee, affiliate or a Registered Developer without the prior
written consent of PARAGON. The restriction on the disclosure of Confidential
Information in this Section 6.1 shall not restrict MAPICS, PARAGON and
Registered Developers from disclosing general information about the Licensed
Technology reasonably necessary to be disclosed for marketing purposes. The
Receiving Party shall take appropriate action, by instruction, agreement, and
otherwise, with any persons authorized to have access to the Confidential
Information, so as to enable the Receiving Party to fulfill the



13



--------------------------------------------------------------------------------

 
foregoing obligations. Each party shall promptly notify the other party of any
actual or suspected unauthorized use of disclosure of the other party’s
Confidential Information of which it has knowledge and will cooperate in the
investigation of such unauthorized use or disclosure. Each party shall include
the other party’s reasonable proprietary rights notices on any media embodying
the other party’s Confidential Information, including partial copies thereof. It
is expressly understood and agreed that in the event of a breach of this Section
6.1 by any party, damages may not be an adequate remedy for the other party and
each of MAPICS, Registered Developer and PARAGON therefore agree that the
aggrieved party shall be entitled to seek injunctive relief to restrain any such
breach, threatened or actual, without the necessity of posting bond.
 
(b)  The Receiving Parties shall only make as many hard copies and copies in
memory of the Confidential Information as may be necessary for the normal
operation of the Confidential Information as is necessary to perform the
authorized purposes of the License.
 
(c)  The Receiving Parties shall reproduce and include in all copies of the
Confidential Information and all derivative programs which are provided to end
users all proprietary notices or legends of the Disclosing Party (the
“Proprietary Legends”) as they now appear on the Confidential Information or as
the Disclosing Party may in the future furnish to the Receiving Parties.
 
(d)  Purposely Omitted.
 
(e)  The obligations contained in Section 6.1(a) shall not apply to information
or material to the extent that such information or material (i) is in the
Receiving Party’s possession at the time of disclosure by the Disclosing Party;
(ii) is independently developed by the Receiving Party without use of any
Confidential Information of Disclosing Party; (iii) is generally available to
the public through no fault of Receiving Party or subsequent to such disclosure;
(iv) subsequent to disclosure by Disclosing Party becomes or is made available
to Receiving Party without restriction by a third party having the lawful right
to do so; (v) is required to be disclosed to comply with a governmental law or
regulation, provided, the Disclosing Party is notified in advance and provided a
reasonable opportunity to obtain relief from such law or regulation (at its
expense and with the assistance of the Receiving Party if requested); or (vi) is
approved for release by written authorization of the Disclosing Party.
 
(f)  From time to time, PARAGON or MAPICS may desire to share other confidential
information (e.g., ideas for future enhancements) under terms which may differ
from those stated herein. If so, the parties agree to negotiate in good faith
for a separate non-disclosure agreement to cover such Confidential Information.
Absent such agreement, the foregoing terms shall apply to Confidential
Information.
 
6.2  Proprietary Rights.    All proprietary rights relating to any discoveries,
inventions, know-how, techniques, methodologies, modifications improvements,
works of authorship, designs and data (whether or not protectable under state,
federal or foreign patent, copyright, trade secrecy or similar laws) developed
by the parties pursuant to this Agreement or any agreement for Reserved
Applications shall be allocated as follows: (a) all intellectual property rights
relating to the Licensed Technology, regardless of whether such rights are
created solely by PARAGON employees or consultants, solely by MAPICS employees
or consultants or solely by Registered Developer employees or consultants or
jointly by employees or consultants or jointly by employees or consultants of
PARAGON, MAPICS or Registered Developers shall be owned by PARAGON but subject
to the license granted MAPICS in Section 1.1 or the ownership granted in Section
2; (b) all intellectual property rights relating to any MAPICS-owned Licensed
Applications whether such rights are created solely by PARAGON employees or
consultants, solely by MAPICS employees or consultants or solely by Registered
Developer employees or consultants or jointly by employees or consultants or
jointly by employees or consultants of PARAGON, MAPICS or Registered Developers
shall be owned by MAPICS; (c) except as expressed in this Agreement, all
intellectual property rights relating to any Licensed Application(s), Reserved
Application(s), Common Objects or other computer programs that are used in
conjunction with Licensed Applications or Reserved Applications, Common Objects
shall be owned by the party(ies) responsible for the creation of such Licensed
Applications, Reserved Applications, Common Objects or other computer programs
as determined in accordance with Federal patent and copyright statutes and
subject to any agreements that may be entered into among MAPICS, PARAGON and any
Registered Developer concerning the development of such program code. It is
expressly agreed that no program will be created in conjunction with Registered
Developers without the execution of a separate agreement between MAPICS and the
Registered Developer
 



14



--------------------------------------------------------------------------------

 
covering the ownership of intellectual property rights in such program code as
among MAPICS, PARAGON and the Registered Developer pursuant to this Section 6.2.
The parties shall take all appropriate steps required to be taken to effectuate
this allocation of intellectual property rights and shall enter into agreements
with their employees and consultants that contain terms that permit each party
to comply with this allocation.
 
6.3  Enforcement of Rights.
 
(a)  MAPICS and PARAGON shall each promptly notify the other of any potential or
actual infringement by a third party of Licensed Technology of which it has
knowledge, and shall provide the other with all readily-available information
relating to such infringement.
 
(b)  MAPICS shall have the first option to pursue any enforcement or defense of
Licensed Technology rights related to the Licensed Applications and the
Exclusive Uses (the “MAPICS Uses”); provided, that MAPICS shall pay all costs
and expenses related to the same, keep PARAGON reasonably informed of its
progress and provide PARAGON with copies of any documents related to such
proceedings and reasonable notice of all proceedings relating to same. MAPICS’
costs in prosecuting such matters shall be subject to reimbursement in
accordance with Section 6.3(d) below. MAPICS shall notify PARAGON of its
decision to exercise its rights to enforce the MAPICS Uses rights as soon as
possible, but not later than sixty (60) days following its discovery or receipt
of notice of the alleged infringement.
 
(c)  If MAPICS does not exercise its option to enforce or defend the MAPICS Uses
within sixty (60) days following notice of same (or does not prosecute any
enforcement or defense action within ninety (90) days of commencing same) and
MAPICS and PARAGON have not otherwise agreed not to pursue such infringement for
business reasons, and MAPICS (i) has not persuaded the alleged infringer to
desist, (ii) is not diligently pursuing an infringement action or diligently
defending the validity of the MAPICS Uses at issue, as determined by PARAGON in
its reasonable discretion, (iii) has not provided PARAGON with evidence of bona
fide negotiations of an acceptable sublicense agreement with the alleged
infringer; or (iv) MAPICS fails to timely provide any notice to PARAGON pursuant
to this Section 6.3 then PARAGON shall have the right to pursue the alleged
infringer or take control of any action initiated by MAPICS, at PARAGON’s
expense. In any such case, MAPICS will substitute PARAGON as party plaintiff for
purposes of pursuing any alleged infringer.
 
The period of time for MAPICS’ exercise of its option to defend any MAPICS Uses
as described in subparagraphs (b) and (c) above shall be reduced to the extent
that such period would otherwise prejudice or materially effect PARAGON’s
ability to defend same.
 
(d)  In the event that MAPICS undertakes the enforcement or defense of one or
more MAPICS Uses by litigation or settlement action, according to Section
6.3(b), MAPICS may withhold from the date of MAPICS’ filing of a litigation
pleading, notice of appearance or other litigation-initiating document, up to
twenty percent (20%) of the royalties and fees otherwise thereafter due PARAGON
under Section 4 and apply the same toward reimbursement of one half of its
litigation related expenses, including reasonable attorney’s fees in connection
therewith, provided that MAPICS provides a detailed accounting of said expenses
to PARAGON upon request. Subject to 6.3(e), MAPICS shall be responsible for the
costs of all other legal expenses. If PARAGON is pursuing the litigation,
according to Section 6.3(c), MAPICS’ obligations under Sections 4 shall not be
abated
 
(e)  Any recovery of damages in an action managed by MAPICS pursuant to Section
6.3(d) or by PARAGON pursuant to section 6.3(c) shall be applied first in
satisfaction of any unreimbursed expenses and legal fees of the party managing
the recovery effort, and next, toward reimbursement of PARAGON for any royalties
withheld and applied pursuant to the first sentence of Section 6.3(d) if the
action is managed by MAPICS. The balance remaining after the parties have been
compensated for expenses shall be divided between MAPICS and PARAGON with
seventy percent (70%) payable to the party that managed such recovery effort and
thirty percent (30%) payable to the other party; provided however, that if
MAPICS has elected not to pursue the matter pursuant to section 6.3(c) and has
so notified PARAGON of same and PARAGON elects to pursue the matter, then
PARAGON shall pay all costs and other legal expenses in connection with such
claim and shall be entitled to one hundred percent (100%) of such recovery. No
settlement, or consent judgement or other voluntary



15



--------------------------------------------------------------------------------

 
final disposition of a suit handled by MAPICS under Section 6.3(d) may be
entered into by MAPICS without the consent of PARAGON, which shall not be
unreasonably withheld or delayed.
 
(f)  In any infringement suit as either party may institute to enforce Licensed
Technology rights, or in any declaratory judgement action alleging invalidity or
non-infringement of any Licensed Technology rights brought against PARAGON or
MAPICS, the other party shall, at the request of the party initiating or
defending the suit or action, cooperate and assist in all reasonable respects,
having its employees testify when requested and making available relevant
records, papers, information and the like.
 
7.    TERM AND TERMINATION
 
7.1  Term.    This Agreement shall take effect as of the Effective Date and
shall continue in effect for a period of seven (7) years unless sooner
terminated as described below or renewed. This Agreement shall thereafter
automatically renew for additional two year terms unless either party provides
the other notice of its intention to terminate the Agreement at least one year
prior to the end of the initial term or any renewal term.
 
7.2  Termination.
 
(a)  Except as otherwise provided herein, PARAGON and MAPICS may terminate this
Agreement at any time upon ninety (90) days’ written notice to the other in the
event that the other party shall have breached any of its material obligations
hereunder, unless the other party cures such breach prior to the expiration of
the 90-day period. MAPICS’ “material obligations” under this Agreement shall
mean its obligations under Sections 1.1, 1.2b, 1.3, 1.4, 1.5, 1.7, 2, 3.1 b,
3.2, 4, 5.4, 6, 7, and 8. PARAGON’S “material obligations” under this Agreement
shall mean its obligations under Sections 1.1, 1.2, 1.3, 1.5, 1.7, 2, 3.1, 3.2,
5.1, 5.2, 6, 7, and 8.
 
(b)  The development and license agreements for Reserved Applications will
address all matters relating to termination of the transactions contemplated
under such agreement and termination of any such agreement shall not affect the
rights of the parties under this Agreement.
 
(c)  In addition, PARAGON may terminate this Agreement with respect to any
Registered Developer at any time upon ninety (90) days written notice to such
Registered Developer and copy to MAPICS, in the event such Registered Developer
shall have breached any of its material obligations under this Agreement or the
Beneficiary Provisions, unless such Registered Developer cures such breach prior
to the expiration of the ninety (90) day period. Termination by PARAGON as to
any Registered Developer shall not apply to, or in any way affect, this
Agreement as it pertains to MAPICS or any other Registered Developer.
 
7.3  Survival and Consequences of Termination.
 
(a)  Except as specifically set forth in this Section 7.3, the provisions of
Sections 1.2a, 2, 6, 7, 8 and 9 shall survive any termination of this Agreement.
 
(b)  In the event the Agreement expires or PARAGON terminates this Agreement
based upon MAPICS’ breach of its material obligations, the License will survive
any termination or expiration; provided, that
 
(i)  the License under Section 1.1(i) shall convert from an exclusive license in
the Field to a non-exclusive license within the Field and the terms of Sections
1.2 d, e, f, g and h shall terminate;
 
(ii)  MAPICS may no longer thereafter sublicense the Licensed Technology to new
Registered Developers pursuant to Section 1.1;
 
(ii)  the parties shall comply with the applicable surviving provisions
identified in Section 7.3(a);
 
(iv)  MAPICS shall pay PARAGON any Competitive Development Fees, royalties and
support fees due as required by Sections 1.4, 2, 3.1, and 4 and ;
 



16



--------------------------------------------------------------------------------

 
(vi)  PARAGON shall continue to provide support and services as specified in
Section 3.1 g and shall make available to MAPICS, at a reasonable rate, the
resource necessary to maintain the Licensed Technology to the release level of
MAPICS XA; and
 
(vii)  in the event of termination for breach by MAPICS and any subsequent
breach by MAPICS of the surviving provisions hereunder occurs, the License
shall, upon forty five (45) days written notice to MAPICS and provided that
MAPICS fails to cure such breach within such forty-five (45) day period,
terminate pursuant to Section 7.3(c) herein.
 
(c)  In the event PARAGON terminates this Agreement for a subsequent breach of
the surviving provisions under Section 7.3(b)(vi), then, in addition to any
other remedies available to it at law or in equity, PARAGON may upon written
notice to MAPICS, terminate the License, provided that:
 
a.  the provisions of the License applicable to MAPICS shall also survive for
the sole purpose of MAPICS providing support (without enhancements) for its end
users,
 
b.  the provisions of Section 6 and 8 shall thereafter survive, and
 
c.  the existing Registered Developers agreements shall terminate and PARAGON
shall promptly negotiate in good faith directly with any and all such Registered
Developers for a license similar to that which they have with MAPICS except that
such license shall include a fair portion of the Fee otherwise paid by MAPICS
hereunder.
 
d.  each of the end users existing at such time shall continue to have the
rights and license set forth in their Licensed Application sublicense agreements
 
e.  all outstanding amounts owed by MAPICS to PARAGON hereunder shall continue
to be due and owing to PARAGON and PARAGON may continue to enforce its remedies
for all of said amounts.
 
f.  all of PARAGON’s performance obligations under Section 3 herein shall
terminate.
 
(d)  In the event MAPICS terminates this Agreement based upon PARAGON’s breach
of its material obligations then, in addition to any other remedy available to
it but subject to Section 9.12,
 
(i)  the License, Exclusive Uses and other PARAGON restrictions as described in
Section 1 and other rights of MAPICS as described herein shall continue in full
force and effect,
 
(ii)  MAPICS and its Registered Developers shall be given access to the Private
Source Code pursuant to the terms of the Source Code Escrow Agreement and for
use in accordance with the terms of this Agreement,
 
(iii)  MAPICS obligation to pay any fees to PARAGON or perform any obligations
under Section 3 shall immediately cease; and
 
(iv)  MAPICS obligations to pay royalties due hereunder shall continue except
that MAPICS may deduct from all royalties owing its reasonable and actual costs
to undertake those activities that PARAGON was obliged to provide hereunder,
except MAPICS may not deduct those costs solely attributable to its performance
of PARAGON’s obligations under section 3.1g.
 
8.    RISK ALLOCATION
 
8.1  Limitation of Liability.
 
(a)  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY, SPECIAL OR CONSEQUENTIAL LOSSES OR DAMAGES ARISING OUT OF
OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
WHETHER SUCH LIABILITY ARISES FROM A CLAIM BASED UPON CONTRACT, WARRANTY, TORT
OR ANY OTHER THEORY OF LIABILITY, UNLESS SUCH LIABILITY ARISES FROM THE
INTENTIONAL



17



--------------------------------------------------------------------------------

 
MISAPPROPRIATION OF THE OTHER PARTY’S PRODUCTS OR RELATES TO A BREACH OF THE
CONFIDENTIALITY PROVISIONS OF SECTION 6 BY EITHER PARTY.
 
(b)  THE AGGREGATE LIABILITY OF EITHER PARTY FOR DIRECT DAMAGES ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (OTHER THAN DAMAGES FOR THIRD
PARTY CLAIMS UNDER SECTION 8.2) SHALL BE LIMITED IN RESPECT OF ANY ONE INCIDENT
OR SERIES OF CONNECTED INCIDENTS, TO THE GREATER OF (A)$500,000 OR (B) THE SUM
OF THE MONIES PAID TO PARAGON UNDER THIS AGREEMENT (INCLUDING THE ORIGINAL
AGREEMENT) AS OF THE DATE THAT SUCH LIABILITY IS FINALLY DETERMINED. THIS
LIMITATION SHALL APPLY REGARDLESS OF WHETHER LIABILITY ARISES FROM A CLAIM BASED
UPON CONTRACT, WARRANTY, TORT OR ANY OTHER THEORY OF LIABILITY.
 
8.2  Infringement Matters.
 
(a)  PARAGON hereby agrees to indemnify, defend and hold MAPICS harmless from,
against and in respect of any and all assessments, damages, deficiencies,
judgements, losses, obligations and liabilities (including costs of collection
and reasonable attorney’s fees and expense) (collectively, “Losses”) asserted
against MAPICS by any third party and arising from or related to any breach by
PARAGON of the representations and warranties contained in Section 5.2 or any
claim that the Licensed Technology infringes any intellectual property rights.
The indemnification obligation set forth above shall not apply in the event and
to the extent that any Loss based upon a breach of representation in Section 5.2
is determined to result from (i) use of the Licensed Technology in combination
with particular software or hardware, if such infringement would not have
resulted from the use of the Licensed Technology with other software or
hardware, whether or not such other software or hardware is capable of
performing the same functions as the particular software or hardware actually
used in combination with the Licensed Technology or (ii) modifications to the
Licensed Technology not made by PARAGON if such infringement would have been
avoided by the absence of such modification.
 
(b)  In the event any claim is made or lawsuit is initiated that MAPICS
reasonably believes will result in Losses for which it will be entitled to
indemnification under section 8.2(a), the appropriate person(s) at MAPICS shall
promptly notify PARAGON and MAPICS shall cooperate fully (at PARAGON’s expense)
in the defense of such lawsuit and permit PARAGON or its insurance carrier to
defend such claim or lawsuit with the cooperation and participation of MAPICS
insurance carrier. MAPICS shall not compromise or settle any claim or action
that is the subject of PARAGON’s indemnification obligations without the prior
written consent of PARAGON. MAPICS’ failure to perform its obligations under
this Section 8.2(b) shall relieve PARAGON of its indemnification obligations;
provided, however, that the failure to give prompt notice shall not relieve
PARAGON of its indemnification obligations except and solely to the extent that
such failure actually and materially prejudices the rights of PARAGON.
 
8.3  Indemnification of PARAGON.    MAPICS hereby agrees to indemnify, defend
and hold PARAGON harmless from and against any and all damages, assessments,
judgments, claims, losses, obligations and liabilities (including reasonable
attorney’s fees and costs) asserted against PARAGON by any third party and
arising from or related to any wilfull or negligent acts or omissions of MAPICS
employees and not caused by PARAGON. The foregoing shall be conditioned upon
PARAGON: a) promptly notifying MAPICS of any claim covered, b) providing MAPICS
reasonable assistance in the defense of such claim, which MAPICS shall control,
and c) not settling or compromising the claim without MAPICS’ prior written
approval.
 
9.    MISCELLANEOUS
 
9.1  Relationship of Parties.    For the purposes of the Agreement, each party
shall be, and shall be deemed to be, an independent contractor and not an agent
or employee of the other party. Neither party shall have authority to make any
statements, representations or commitments of any kind, or to take any action
which shall be binding on the other party, except as may be explicitly provided
for herein or authorized in writing.
 



18



--------------------------------------------------------------------------------

 
9.2  The parties acknowledge that this Agreement was entered into by equally
sophisticated parties, both of whom obtained advice from their respective legal
counsel. This Agreement will not be construed more strictly against one party
than the other.
 
9.3  Publicity.    The parties shall consult with each other before issuing any
press release or otherwise making any public statements with respect to this
Agreement and the transactions contemplated hereby and shall not issue any such
press release or make any such public statement except as they may mutually
agree and except as required under Federal securities laws or other laws
applicable to any party. No party will use the name of another party or any of
its staff members or employees in any advertising or in other publicity without
prior written consent of such other party and the individual(s) whose name are
so used.
 
9.4  Notices.    Any notice, report, payment or document to be given by one
party to the other shall be in writing and shall be deemed given when delivered
personally or mailed by certified or registered mail, postage prepaid (such
mailed notice to be effective on the date which is three (3) business days after
the date of mailing), or sent by telefax (such notice sent by telefax to be
effective when sent, if confirmed by certified or registered mail as aforesaid)
as follows:
 
If to PARAGON, addressed to:
 
PARAGON Systems International, Inc.
210 Hightower Lake Ct.
Ball Ground, Georgia 30108
Attn: Robert Russell, Vice President
Telefax No.: (678) 513-6838
Telephone No.: (770) 917-1062
 
with a copy to:
Rowe, Foltz & Martin, P.C.
c/o Joseph B. Foltz, Esq.
5 Piedmont Center, Suite 750
Atlanta, Georgia 30305
 
If to MAPICS, addressed to:
MAPICS Inc.
1000 Windward Concourse Parkway
Alpharetta, Georgia 30005
Attn: Tom Aery, Vice President
Telefax No.: (678) 319-xxxx
Telephone No.: (678) 319-8285
 
With a copy to:
MAPICS Inc.
1000 Windward Concourse Parkway
Alpharetta, Georgia 30005
Attn: Marty Avallone, General Counsel
Telefax No.: (678) 319-8949
Telephone No.: (678) 319-8487
or to such other place as either party may designate as to itself by written
notice to the other party.
 
9.5  Entire Agreement.    This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. No supplement, modification, amendment or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. It is further understood and agreed that there exists a separate
agreement covering creation and licensing of Reserved Applications, and that
such Reserved Application agreements will govern the particulars of the Reserved
Applications to which they relate. In case of a conflict between this Agreement
and any such Reserved Applications agreement, the Reserved Application agreement
shall control as to the aggregate amount of royalties payable to PARAGON in
respect of any Reserved Application.
 



19



--------------------------------------------------------------------------------

 
9.6  Waivers; Force Majeure.    The waiver by a party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided. Each party shall be released from its obligations
under this Agreement to the extent that the party is prevented from performing
its obligations due to circumstances reasonably beyond its control.
 
9.7  Binding Effect, Benefits.
 
(a)  This Agreement shall inure to the benefit of and be binding upon the
parties and their respective successors. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties or, as
applicable, their respective successors and assigns, any rights, remedies,
obligations or liabilities.
 
(b)  MAPICS principally conducts its business operations through corporations it
owns or controls. It is understood and agreed by the parties that all business
to be conducted by MAPICS pursuant to this Agreement may be conducted by and
through corporations owned or controlled by MAPICS (subsidiaries) and not by
MAPICS directly, provided MAPICS shall be bound by the actions of said
affiliated entities. MAPICS is solely responsible for such subsidiaries
compliance with the terms of this Agreement. Similarly, Registered Developers
may conduct business hereunder through subsidiaries which it owns or controls
and are solely responsible for their compliance with the terms of this
Agreement.
 
9.8  Choice of Law.    This Agreement shall be governed by and construed in
accordance with domestic substantive laws of the State of Georgia, without
regard for any choice or conflict of laws rule or principle that would result in
the application of the domestic substantive law of any other jurisdiction.
 
9.9  Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
9.10  Headings.    The Section headings are inserted for convenience of
references only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.
 
9.11  Assignment.    Except as otherwise contemplated above, neither party may
assign, delegate or otherwise transfer this Agreement or any of its rights or
obligations without the other party’s prior written approval which approval
shall not be withheld if the assignee or transferee (a) is (i) a subsidiary or
joint venture with assignor; (ii) an entity which is owned by or which owns the
transferor or assignor, pursuant to an internal reorganization; or (iii) an
unrelated person pursuant to a sale, merger, or other consolidation of the other
party or any of its operating divisions, and (b) provided that the transferor or
assignor shall continue to be liable hereunder. Any attempt to do so without the
other party’s approval will be void.
 
9.12  Arbitration.    Any controversy or claim arising out of, or relating to
this Agreement (other than those arising out of Section 6.3, 8.2 or 8.3), or its
breach, shall be settled by arbitration in accordance with the rules then
prevailing of the American Arbitration Association, and judgment upon the reward
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. In assembling a panel of prospective arbitrators, the American
Arbitration Association shall utilize its best efforts to include individuals
educated and/or experienced in the computer software industry. The arbitrator
shall make every reasonable effort to resolve the matter expeditiously and to
reduce the costs of the proceedings by limiting discovery and other means.
Judgment of the arbitrator shall be final and binding. Arbitration shall be
conducted in Atlanta, Georgia. Each party hereto waives its rights to an appeal
and/or a jury. Arbitration does not prevent either party from applying to a
court of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm.
 
IN WITNESS WHEREOF, each of PARAGON and MAPICS have caused this Agreement to be
executed on their behalf by their duly authorized representatives as of the
Effective Date.
 
PARAGON SYSTEMS INTERNATIONAL, INC.
     
MAPICS, INC.
By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

                 



20



--------------------------------------------------------------------------------

 
Title:  
 

--------------------------------------------------------------------------------

     
Title:
 

--------------------------------------------------------------------------------

Date:
 

--------------------------------------------------------------------------------

     
Date:
 

--------------------------------------------------------------------------------

 
Exhibit A
  
LICENSED TECHNOLOGY
Exhibit B
  
Field
Exhibit C
  
MAPICS COMPETITORS
Exhibit D
  
MAPICS QUALITY OBJECTIVES
Exhibit E
  
ENHANCEMENTS TO LICENSED TECHNOLOGY
Exhibit F
  
Purposely Omitted
Exhibit G
  
SOURCE CODE ESCROW AGREEMENT
Exhibit H
  
Public and Private Source Code
Exhibit I
  
XA Green Screen Applications

 
 



21



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT A
LICENSED TECHNOLOGY
 
Exhibit A
 
The Java Version as described in this agreement is depicted in this diagram as
the GUI, CFO, CDS and EJB.
 
The Thin-client version as described in this agreement is depicted in this
diagram as BUI. The thin-client is further described in Exhibit E.
 
Paragon Framework
 
The Paragon Framework is a system of programs that reside on one or more
computers. These programs cooperate to provide a technical foundation for
application programs. Programs like accounting, inventory, bill-of-material
maintenance, and process definition use the framework to provide a standard
look-and-feel across all functions. In addition to the user interface, the
framework provides a runtime environment to ensure security, conflict checking,
and job management.
 
The framework is actually composed of subsystems, each with its distinctive
role.
 
DIAGRAM ATTACHED
 
CFO—Common Framework Objects
GUI—Graphical User Interface
CDS—Custom Definition Server
EJB—Enterprise JavaBeans Container and Server
BUI—“Thin-Client” Interface (see exhibit E)
Adapter—Business object adapter (see exhibit E)
 
Each subsystem is implemented in the Java programming language and is contained
in a Java package. A Java package is as a grouping construct and each package
has a unique name. All Paragon Framework packages begin with “com.pjx”. The
“pjx” stands for Paragon Java eXtensions. Here are the packages for each
subsystem:
 
Common Framework Objects
 
com.pjx.cfo.broker—defines an abstract interface for creating, updating,
deleting, and querying objects from persistent storage
 
com.pjx.cfo.custom—defines the data model for the standard customization
features. This includes list headers, subsets, sorts; card files and cards;
templates; mass maintenance, and preferences
 
com.pjx.cfo.domain—defines standard interfaces for domain objects (usually
business objects). This includes the concept of objects, attributes, keys,
properties, meta properties, and meta relationships. It also includes data
constraints.
 
com.pjx.cfo.dpc—provides a standard API for defining, locating, and executing
Distributed Program Calls.



22



--------------------------------------------------------------------------------

 
com.pjx.cfo.pql—defines a grammer for expressing object oriented queries. This
package also includes tools for formulating and parsing PQL expressions.
 
com.pjx.cfo.security—provides an abstract API for querying whether the user can
create, update, or delete a domain object. The API can also answer whether a
user can perform a certain task.
 
com.pjx.cfo.user—provides a set of classes for manipulating user text and
messages. This includes the ability to support multiple languages.
 
com.pjx.cfo.util—generic utilities
 
Graphical User Interface
 
com.pjx.gui.client—contains classes for the main window of the client process.
This is the window that contains the application icons.
 
com.pjx.gui.controller—contains classes for common user scenarios. A controller
creates a work model and launches a view against that model. This package
provides controllers for the standard functions like list, tree, create prompt,
create card file, update card file, delete, and mass maintenance.
 
com.pjx.gui.custom—contains the user interface for customization. This user
interface knows how to maintain the customization data model provided by the CFO
package.
 
com.pjx.gui.ejb—provides a basic broker implementation to adapt the GUI to the
EJB server.
 
com.pjx.gui.navigation—contains classes necessary to support navigation history
and bookmarks.
 
com.pjx.gui.view—contains classes for common user scenarios. A view knows how to
present data from the work model to the end user. This package provides views
for the standard functions like list, tree, create prompt, create card file,
update card file, delete, and mass maintenance.
 
com.pjx.gui.work—contains classes for common user scenarios. A work model knows
how to check security, check for conflicts, retrieve a working set of data, and
commit changes made to the data. This package provides models for standard
functions like list, create, update, delete, and mass maintenance.
 
Enterprise JavaBeans Container and Server
 
com.pjx.ejb.container—defines classes and interfaces necessary to adapt EJB
components to the framework EJB container.
 
com.pjx.ejb.domain—defines classes and interfaces necessary to adapt EJB
components to the CFO interfaces.
 
com.pjx.ejb.domain—provides an implementation, based on the Sun EJB
specification, of the Entity Bean Environment.
 
com.pjx.ejb.query—provides a query service so that EJB components can be queried
using PQL.
 
com.pjx.ejb.recipe—provides an object-relational mapping service that allows EJB
components to be queried, composed, and stored to and from persistent storage.
 
com.pjx.ejb.server—defines the primary interface for interacting with the EJB
service. It also provides the low-level services for managing sessions and
transactions.



23



--------------------------------------------------------------------------------

 
com.pjx.ejb.util—generic utilities
 
Custom Definition Server
 
com.pjx.cds.client—provides a broker implementation, based on the CFO broker,
that allows clients to query create, update, delete, and query definition
objects.
 
com.pjx.cds.server—provides a persistent custom definition service to CDS
clients. This includes transactions and security.
 



24



--------------------------------------------------------------------------------

Execution Copy
 
EXHIBIT B
Field
 
North American Industrial Classification System Codes
 
Sectors 31-33 (Manufacturing)
Sector 42 (Wholesale Trade)
 
It is understood and agreed by the parties that in the event that the NAICS
classification system is revised to cover these codes in greater detail the
parties shall amend this Exhibit B in a manner that responds to the increased
precision that results form such revisions.



25



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT C
 
MAPICS Competitors
 
MAPICS Competitors shall mean all those companies (other than MAPICS) listed
among the “Top 100 Software Suppliers of ERP and Associated Systems” in
“Manufacturing System” magazine’s annual issue of “Top 100 Software Suppliers of
ERP and Associated Systems” as may be updated in such listing from year to year.
In the event said list or magazine is no longer published, MAPICS Competitors
shall mean all companies identified on the last published list, subject to
deletion if a company no longer supplies software for manufacturing
applications.



26



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT D:    QUALITY OBJECTIVES
 
Plus Architecture Licensed Technology
 
MAPICS development and support organization for the MAPICS product has achieved
ISO 9001 certificationof its development and support processes. MAPICS desires
to maintain this certification of its development and support processes. To
maintain this certification, product deliverables (including code and user
documentation) developed, maintained, and supported by PARAGON ) must conform to
the standards, and meet the quality objectives, outlined in this Exhibit .
 
Development and support processes
 
MAPICS Quality Assurance department will use approved MAPICS processes as
outlined in the XAR4 quality objectives document, when testing the Licensed
Technology. Licensed Technology. MAPICS does not require PARAGON to adopt the
same processes for their client development as are used in MAPICS development.
However the PTR process will be used by PARAGON to respond to client problems
found during acceptance testing. PARAGON will be expected to provide MAPICS with
mutually acceptable development plans and schedules.
 
Quality Objectives
 
Reliability
 
MAPICS will not perform quality assurance testing on the Licensed Technology as
a stand-alone product. MAPICS will do acceptance tests on the Licensed
Technology.
 
Performance
 
In addition to any performance measurements specified in the Agreement and other
Exhibits, PARAGON will use application design techniques which will provide, at
a minimum, performance levels currently acceptable for comparable client/server
applications in the current MAPICS product. This includes, but is not limited to
the following performance levels, when installed and operating on a hardware
configuration that would be considered adequate for the appropriate volume of
activity:
 
Interactive response times—between client and host
 
Batch transaction throughput
 
Major batch processing volume runs
 
Standards/Guidelines
 
1.  Any products that will be AS/400-based must substantially conform to the
MAPICS standards/guidelines as described in the following:
 
“NLS Quick Reference”
    
dated 12/18/96
“Application Integration Guide”
    
dated 10/30/96
“PTR Code Definitions”
    
dated 02/24/97
“MAPICS PFS Shell”
    
dated 09/10/96
“Guide for Solution Partners”
    
dated 02/03/97

 
This documentation shall be available to PARAGON through the MAPICS repository.
 
2.  Products that will operate on a non-AS/400 platform should substantially
conform to PARAGON’s current documented standards, a copy of which will be
provided to MAPICS by PARAGON. If documented



27



--------------------------------------------------------------------------------

 
standards do not exist for PARAGON’s current product, the current product itself
will serve as the base for standards.
 
All standards will be evaluated by MAPICS, and any changes, additions, or
exceptions will be mutually agreed to by MAPICS and PARAGON .



28



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT E
 
Enhancements To Licensed Technology
 
Per section 3.1b,
 
The thin-client user interface(BUI) will bring most of the functionality of the
Graphical User Interface (GUI) to Microsoft’s Internet Explorer. The thin client
will include views seen in the GUI, allow the user to customize his user
interface, and support basic and complex maintenance. The standard views include
views for tree, list, and card file. The basic maintenance functions allow the
user to create, update, and delete business data. Complex maintenance assists
the user through multi-steps like entering an order.
 
Per section 3.1f,
 
The Adapter will support the Create, Retrieve, Update and Delete of simple
business objects. The standard interface used by the adapter will be XML. The
adapter will be available for use by all Licensed Applications. The adapter will
be packaged and sold as part of the Integrator application for all other uses.



29



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT F
 
PURPOSELY OMITTED



30



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT G
 
Source Code Escrow Agreement



31



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT H
 
Public and Private Source Code
 
Public Source Code shall include all objects, designs and programs (including
all updates, modifications and enhancements thereto) contained in the Licensed
Technology and reasonably necessary for the design, development or support of
Licensed Applications by MAPICS or its Registered Developers. The following is a
list of Public Source Code identified by PARAGON:
 
Com.pjx.view.*
Com.pjx.controller.*
Com.pjx.scenario.*
Com.pjx.domain.meta.BasicMetaObject
Com.pjx.view.profile.BasicObjectProfile
 
The list may be updated from time to time by PARAGON to include those objects,
designs, or programs which it reasonably determines to be necessary to design,
develop or support Licensed Applications.
 
Private Source Code shall include those objects, designs and programs which are
not necessary for the design, development or support of Licensed Applications.
Private Source Code shall be deposited by PARAGON.



32



--------------------------------------------------------------------------------

 
Execution Copy
 
EXHIBIT I
 
XA Green Screen Applications
 
MAPICS Owned Applications
 
Customer Order Management
International Financial Management
Repetitive
Labor Transaction Reporting in PCC and PMC
MRP/MPSP/CRP
Financial Analysis
Payroll
Sales Analysis
 
Solution Partner Applications
 
Estimating and Quote Management
ISL/MISL
Electronic Commerce (set up)



33